United States Department of Labor
Employees’ Compensation Appeals Board

_________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
White Plains, NY, Employer
)
_________________________________________ )
M.B., Appellant

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-43
Issued: July 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 20, 2010 appellant filed a timely appeal of a July 23, 2010 decision of the
Office of Workers’ Compensation Programs (OWCP) finding that her request for reconsideration
was untimely and failed to show clear evidence of error. Because more than one year has
elapsed since the most recent merit decision dated August 18, 2006, and the filing of this appeal
on September 20, 2010, the Board lacks jurisdiction to review the merits of the claim.1 Pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the July 23, 2010 nonmerit decision.3

1

The Board has jurisdiction over final decisions of OWCP. See 20 C.F.R. § 501.2(c). For Office decisions
issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of Office decisions issued
on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R. § 501.3(e) (2008).
2

5 U.S.C. § 8101 et seq.

3

The record also contains a July 23, 2010 decision related to attorney’s fees. This decision is not being appealed.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.
FACTUAL HISTORY
This case has previously been on appeal before the Board. In a September 23, 2005
decision, the Board affirmed OWCP’s termination of compensation benefits effective March 22,
2003 and also found that appellant had not established that her condition on or after March 22,
2003 was causally related to her accepted work injury.4 In a December 4, 2008 decision, the
Board affirmed an October 16, 2007 OWCP decision that denied appellant’s reconsideration
request without a merit review of the claim.5 The facts and the history contained in the prior
appeals are incorporated by reference.
In a letter dated June 29, 2010, appellant, through her representative, requested
reconsideration. She asserted that OWCP failed to accept all of appellant’s injuries as
compensable. Appellant alleged that all of her conditions were related to her accepted
February 29, 2000 employment injury. She also alleged that OWCP did not meet its burden of
proof to terminate her compensation benefits as she continued to suffer from her employmentrelated injuries. In support of her arguments, appellant submitted new medical evidence.
In a January 20, 2010 report, Dr. Sana L. Bloch, a Board-certified neurologist and
treating physician, noted that she reviewed appellant’s history of injury and treatment. She also
examined appellant on January 3, 2010 and related that appellant had pain on rotation of the neck
to either side, spasm of the cervical muscles on the left side. Dr. Bloch advised that appellant
continued to have a failed back syndrome which caused severe pain radiating down the left arm.
She stated that appellant could not engage in gainful employment as she could not do any lifting,
twisting or turning. Dr. Bloch opined that appellant was currently permanently and totally
disabled due to her employment. She advised that appellant’s condition was “more probably
than not caused by the fact of federal employment.” Dr. Bloch noted that her opinion was
previously documented in her prior reports.
In a decision July 23, 2010, OWCP denied appellant’s request for reconsideration for the
reason that it was not timely filed and failed to present clear evidence of error.

4

Docket No. 05-331 (issued September 23, 2005), petition for recon. denied (issued February 3, 2006).

5

Docket No. 08-749 (issued December 4, 2008).

2

LEGAL PRECEDENT
Section 8128(a) of FECA6 vests OWCP with discretionary authority to determine
whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”7
OWCP’s imposition of a one-year time limitation within which to file an application for
review as part of the requirements for obtaining a merit review does not constitute an abuse of
discretionary authority granted OWCP under section 8128(a).8 This section does not mandate
that OWCP review a final decision simply upon request by a claimant.
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a). Thus, section 10.607(a) of the implementing regulations
provide that an application for reconsideration must be sent within one year of the date of
OWCP’s decision for which review is sought.9
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.10
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by OWCP. The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP.11 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
6

5 U.S.C. §§ 8101-8193.

7

Id. at § 8128(a).

8

Diane Matchem, 48 ECAB 532, 533 (1997); citing Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

9

20 C.F.R. § 10.607(a).

10

Id. at § 10.607(b).

11

Steven J. Gundersen, 53 ECAB 252, 254-55 (2001).

3

a conflict in the medical opinion or establish a clear procedural error, but must be of sufficient
probative value to shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of OWCP’s decision. The Board makes an independent
determination of whether a claimant has submitted clear evidence of error on the part of OWCP
such that OWCP abused its discretion in denying merit review in the face of such evidence.12
ANALYSIS
In its July 23, 2010 decision, OWCP properly determined that appellant failed to file a
timely application for review. It rendered its most recent merit decision on August 18, 2006.
Counsel’s June 29, 2010 letter requesting reconsideration was submitted more than one year after
the August 18, 2006 merit decision and was, therefore, untimely.
In accordance with Board precedent and internal guidelines, OWCP properly proceeded
to perform a limited review to determine whether appellant’s application for review showed clear
evidence of error, which would warrant reopening appellant’s case for merit review under
section 8128(a) of FECA, notwithstanding the untimeliness of her application. OWCP reviewed
the evidence submitted by appellant in support of her application for review, but found that it did
not clearly show that OWCP’s prior decision was in error.
The Board finds that the evidence and argument submitted by appellant in support of her
application for review does not raise a substantial question as to the correctness of OWCP’s
decision and is insufficient to demonstrate clear evidence of error. The August 18, 2006 decision
denied modification of prior decisions that terminated appellant’s benefits effective March 22,
2003 and denied any continuing work-related condition thereafter. With the June 20, 2010
request for reconsideration, appellant alleged that OWCP failed to accept all of her injuries as
compensable and that they were all related to the February 29, 2000 employment injury. The
Board notes that this argument does not establish clear evidence of error. OWCP terminated
appellant’s compensation and benefits on the grounds that she no longer had any injury-related
disability or continuing employment-related residuals after March 22, 2003 causally related to
her employment-related injury. It considered the medical evidence in reaching its decision and
the Board’s prior decision affirmed OWCP’s decision. Counsel did not show any error by
OWCP in its August 18, 2006 decision that raises a substantial question as to the correctness of
OWCP’s decision.
To establish clear evidence of error, it is not enough merely to show that the evidence
could be construed so as to produce a contrary conclusion. Thus, appellant’s lay opinion13 that
additional medical conditions were work related does not establish clear evidence of error.
Likewise, appellant’s assertion that OWCP did not meet its burden of proof to terminate
appellant’s compensation benefits as appellant continued to suffer from her employment-related
injuries does not establish clear evidence of error. OWCP accorded special weight to the opinion
of the impartial medical examiners, when it terminated appellant’s compensation benefits. The
12

Id.

13

See Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board has held that a medical opinion, in
general, can only be given by a qualified physician).

4

Board previously affirmed OWCP’s determination. Appellant has not presented evidence or
argument that raises a substantial question concerning the correctness of OWCP’s decision.
Appellant also submitted a January 20, 2010 report from Dr. Bloch who opined that
appellant had additional employment-related injuries and was permanently and totally disabled
as a result of her employment injury. This report is insufficient to establish clear evidence of
error. The Board notes that Dr. Bloch was on one side of conflict that was resolved by the
impartial medical examiner. Additional reports from a physician on one side of the conflict that
is properly resolved by a referee physician are generally insufficient to overcome the weight
accorded the referee’s report or create a new conflict.14 Even evidence sufficient to create a
conflict would not, establish clear evidence of error. The Board has held that the term “clear
evidence of error” is intended to represent a difficult standard. The claimant must present
evidence which on its face shows that OWCP made an error (for example, proof of a
miscalculation in a schedule award). Evidence such as a detailed, well-rationalized report, which
if submitted prior to OWCP’s denial, would have created a conflict in medical opinion requiring
further development, is not clear evidence of error and would not require a review of a case.15
The Board finds that the evidence and argument submitted on reconsideration is
insufficient to shift the weight of the evidence in favor of appellant’s claim and raise a
substantial question that OWCP erred in its August 18, 2006 decision. Therefore, the Board
finds that appellant has not presented clear evidence of error.
On appeal, appellant repeated arguments made in his reconsideration request, but as
noted above, they are not sufficient to establish clear evidence of error.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely filed and failed to show clear
evidence of error.

14

See Harrison Combs, Jr., 45 ECAB 716 (1994); Dorothy Sidwell, 41 ECAB 857 (1990).

15

Annie L. Billingsley, 50 ECAB 210 (1998).

5

ORDER
IT IS HEREBY ORDERED THAT the July 23, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 18, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

